Case 1:19-cv-04734-DLI-SMG Document 7-1 Filed 09/13/19 Page 1 of 3 PageID #: 53



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


MEGA FUNDING CORP.,

                                Plaintiff,
                                                       Civ. Action No. 19-04734(DLI)
                   v.
                                                       AFFIRMATION OF DEBORAH B.
PEA CAB CORP., and PERSEFONE
MANDELOS, a/k/a PERSEFONE C.                           KOPLOVITZ IN SUPPORT OF MEGA
MANDELOS,                                              FUNDING CORP.’S MOTION TO
                                Defendants.            REMAND



                   DEBORAH B. KOPLOVITZ, a member of the Bar of the State of New York and

an attorney duly admitted to practice in this Court, affirms as follows:

                   1.    I am a shareholder in the law firm Anderson Kill P.C., counsel for Plaintiff

Mega Funding Corp. (“Mega”). I am fully familiar with the facts and circumstances of this case.

I make this affirmation in support of Mega’s Motion to Remand this action back to New York

State Supreme Court, Queens County.

                   2.    Mega commenced this lawsuit on April 29, 2019 in New York State

Supreme Court, Queens County as a motion for summary judgment in lieu of complaint pursuant

to New York’s C.P.L.R. 3213, against Defendants Pea Cab Corp. (“Pea Cab”) and Persefone

Mandelos a/k/a Persefone C. Mandelos. (Exhibit “A”) (Index Number 707514/2019). 1 Both


1
  Separate and apart from the Plaintiff’s motion for summary judgment in lieu of complaint,
Plaintiff had also filed a case in the New York State Supreme Court, County of Queens (Index
Number 719705/2018), against Persefone, and her daughter Vasiliki Mandelos (“Vasiliki”) due
to their participation in a fraudulent conveyance of income-producing real property owned by
Persefone, which was transferred to Vasiliki for no consideration in an effort to thwart Mega’s
efforts to satisfy two outstanding judgments against Persefone which were obtained on October
11, 2017, and which transfer rendered Persefone insolvent, and for other reasons for fully set
forth in that Complaint (the “Fraudulent Conveyance Action”). This action has been stayed and


docs-100196526.1
Case 1:19-cv-04734-DLI-SMG Document 7-1 Filed 09/13/19 Page 2 of 3 PageID #: 54



Defendants are collectively referred to as “Defendants”. So the Court is aware, Pea Cab is the

borrower of a Promissory Note and Persefone Mandelos (“Persefone”) is a guarantor. (A copy of

the Promissory Note and Guaranty are annexed to the Notice of Removal at Dkt. 1-5 and 106)

                   3.   Defendants were served with the summons and motion papers on May 23,

2019. (Ex. “B”).

                   4.   Persefone filed for bankruptcy on or about June 12, 2019, but on or about

August 12, 2019, she requested that her bankruptcy case, which was filed in the Eastern District

of New York’s bankruptcy court under case number 19-43618, be dismissed, and her request was

granted. (Exhibit “C”).

                   5.   On August 16, 2019, Persefone in her sole capacity, filed a Notice of

Removal attempting to remove the case to this Court. Pea Cab did not join the Notice of

Removal. Pea Cab also did not file a separate notice consenting to the removal.

                   6.   Pursuant to 28 U.S.C. § 1446(b), Pea Cab was required to consent to

removal by June 22, 2019 – 30 days from when it was served with the summons and complaint.

                   7.   Because Pea Cab did not timely consent to the removal, Persefone’s

removal petition is defective, and the case should be remanded back to the state court.

                   8.   Additionally, Persefone’s attempts to argue that her motion is governed by

Bankruptcy Rule 9027 is inapt, because Persefone is not in bankruptcy and this is not a core

proceeding, as set forth in the memorandum of law.

                   9.   Finally, as set forth in the memorandum of law, this action is solely

seeking a judgment under New York State law against Ms. Mandelos. That her daughter



Persefone is not seeking to remove that action to this Court, despite the fact that it does involve
the bankruptcy proceeding of Vasiliki.

                                                  2

docs-100196526.1
Case 1:19-cv-04734-DLI-SMG Document 7-1 Filed 09/13/19 Page 3 of 3 PageID #: 55



Vasiliki, a non-party to the subject Promissory Note and/or Guaranty, filed for bankruptcy, and is

currently in bankruptcy has no relevance to Plaintiff’s ability to have judgment entered against

Ms. Mandelos, which is the sole relief sought by Mega in this action. 2

                   10.   As set forth in the Memorandum of Law, whether a post-petition judgment

is entered against Ms. Mandelos has no relation whatsoever to Vasiliki Mandelos’s bankruptcy

case, which was filed on or about June 12, 2019.

                   WHEREFORE, Plaintiff Mega Funding Corp. respectfully requests that this

Honorable Court remand this case back to the New York State Supreme Court, Queens County,

and for any other and further relief that this Court deems just and proper, including the award of

Mega Funding Corp.’s attorneys’ fees and costs in litigating in this forum.

                   RESPECTFULLY SUBMITTED this13th day of September, 2019.

                                              By: /s/ Deborah B. Koplovitz
                                                  ANDERSON KILL, P.C.
                                                  1251 Avenue of the Americas
                                                  New York, New York 10020
                                                  Telephone: 212-278-1000
                                                  Fax: 212-279-1733
                                                  dkoplovitz@andersonkill.com

                                                     Attorneys for Plaintiff
                                                     Mega Funding Corp.




2
 The Fraudulent Conveyance Action, which has been stayed, may very well be removed to
Federal Court after the lifting of the automatic stay, but Persefone did not seek to remove the
Fraudulent Conveyance Action to this Court.

                                                 3

docs-100196526.1
